Citation Nr: 1543973	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-18 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities, prior to October 10, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In May 2015 Board decision, the evaluations for right and left hand carpal tunnel syndrome were restored to 50 percent and 40 percent disabling, respectively.  Further, the Board ordered further development as to the issue of TDIU.  This development has been completed and the case returned to the Board.


FINDINGS OF FACT

1.  Prior to October 10, 2014, the Veteran was in receipt of service connection for right hand carpal tunnel syndrome, rated 50 percent, left hand carpal tunnel syndrome, rated 40 percent, gouty arthritis of the left toe, rated 20 percent and diabetes mellitus, type II, rated 20 percent.  His combined rating was 90 percent effective July 13, 2010.

2.  Service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for right hand carpal tunnel syndrome, rated 50 percent, left hand carpal tunnel syndrome, rated 40 percent, gouty arthritis of the left toe, rated 20 percent and diabetes mellitus, type II, rated 20 percent.  His combined rating was 90 percent effective July 13, 2010.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2015).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The AOJ received the Veteran's claim for TDIU in April 2012.  In April 2015, the Veteran was granted a 100 percent disability rating effective October 10, 2014, for prostate cancer with diabetic nephropathy and voiding dysfunction residuals.  Therefore, the issue before the Board is whether the Veteran is entitled to TDIU prior to October 10, 2014.
The evaluations assigned for the Veteran's right and left carpal tunnel syndrome are rated under Diagnostic Code 8515, indicating severe incomplete paralysis of the median nerve.

VA obtained an additional medical opinion in June 2015.  The June 2015 VA examiner opined that prior to October 10, 2014, the Veteran's impairments of bilateral carpal tunnel syndrome resulted in mild adverse effects on the Veteran's activities of daily living involving the use of the upper extremities.  Additionally, the examiner found that the impact of the Veteran's left hammer toe and gout disabilities had a mild to moderate effect on his activities of daily living that involve the use of his lower extremities.

However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran's TDIU claim form and the employment records reflect that his formal education ended after two years of college level courses.  The Veteran had a twenty plus year career in aircraft maintenance and hazardous materials inspector.  The Veteran reported that he worked for the same employer from 1996 to 2005 and that he left this employer due to the expiration of his contract.  The Veteran reported that he then worked from October 2005 to December 2009 when he was unable to continue working and he retired.

The Veteran testified during the Board hearing that his service connected disabilities; particularly the numbness, tingling, pain and lack of dexterity in his hands due to his bilateral carpal tunnel syndrome prevented him from performing the duties associated with his employment as an aircraft mechanic and manager in the hazardous materials field.

The Veteran testified that he loses the ability to grip objects, perform fine motor functions, and loses sensation in his hands after a relatively short period of use, and these symptoms played a role in his decision to retire.  The Board finds this testimony competent and credible.  Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Here, we are faced with a 90 percent disabled Veteran with diabetes and significant bilateral carpal tunnel syndromes.  Given the significant impact of the service connected right and left carpal tunnel syndrome disabilities on the Veteran's ability to perform physical tasks that would likely be required for the type of employment for which he would be qualified given his specialized educational and long occupational background in the field of aircraft maintenance, the evidence is at least evenly balanced as to whether these disabilities preclude him from obtaining and maintaining substantially gainful employment.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


